Citation Nr: 0421755	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-16 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1997 to 
September 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which denied service connection for hearing loss but granted 
service connection for a low back disorder and for headaches 
and assigned initial noncompensable (i.e., 0 percent) ratings 
for each, effective September 3, 2001, the day following the 
veteran's discharge from service.  He appealed for service 
connection for hearing loss and for higher initial ratings 
for his low back disorder and headaches.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

During his March 2004 videoconference hearing, however, 
before the undersigned Veterans Law Judge (VLJ) of the Board, 
the veteran withdrew from appellate consideration his claims 
for service connection for hearing loss and for an initial 
compensable rating for his headaches.  See 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2003).  So the only remaining issue on appeal is whether he 
is entitled to an initial compensable rating for his 
low back disorder.

Unfortunately, further development of the claim concerning 
the low back disorder is needed before actually deciding this 
issue.  So this claim is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.  




REMAND

The veteran's service-connected low back disorder has been 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, for 
a lumbosacral strain.  Under DC 5295, his noncompensable 
rating presumes he experiences slight subjective symptoms 
only.  And alternatively, under DC 5293 for intervertebral 
disc syndrome (IVDS), a rating at this lowest possible level 
presumes his status is postoperative, cured.

During his March 2004 videoconference hearing, the veteran 
testified that he continues to experience persistent low back 
pain.  He also alleged that he was told during his January 
2004 VA examination (the report of which is not on file) 
that his low back pain radiated down his sciatic nerve, into 
his lower extremities.  See pages 10, 11, and 16 of the 
transcript of the videoconference hearing.  If true, this 
suggests the possibility of radicular symptoms consistent 
with IVDS.  The criteria for rating IVDS were amended on 
September 23, 2002, however.

So as of September 23, 2002, both the RO and the Board must 
consider the revised criteria of DC 5293.  And instead of 
characterizing the IVDS as, say, severe or pronounced (like 
the former DC 5293), the new pertinent considerations-either 
preoperatively or postoperatively, are whether the veteran 
has had incapacitating episodes during the immediately 
preceding 12 months and, if so, the total duration of them, 
and whether he should receive a higher rating based on 
combination, under 38 C.F.R. § 4.25, of the neurologic and 
orthopedic manifestations of his disability.  Whichever 
method results in the higher evaluation is the one that must 
be used.

The RO has neither cited nor considered the revised criteria 
for rating IVDS, but this primarily is because the criteria 
were changed during the pendency of this appeal.  The changes 
occurred after the July 2002 rating action appealed, 
and although in effect at the time of the May 2003 statement 
of the case (SOC), there were no objective clinical 
indications of IVDS - so no reason to apply the governing 
regulation or, specifically, the revisions mentioned.

Since the RO has not had the opportunity to address the 
potential application of the revised rating criteria, there 
is potential prejudice to the veteran if the RO does not 
consider these new criteria in the first instance.  Generally 
see Bernard v. Brown, 4 Vet. App. 384 (1993).

Also, since the revised criteria provide for possible 
evaluation on the basis of combining separate ratings for 
orthopedic and for neurological manifestations, the veteran 
should be afforded VA orthopedic and neurological 
examinations for rating purposes.  38 U.S.C.A. § 5103A(d) 
(West 2002).

To complicate matters even further, the rating criteria for 
evaluating 
service-connected spinal disabilities, other than IVDS, were 
amended effective September 26, 2003, and the DCs were 
renumbered (the old DC 5293 is now DC 5243 and the old DC 
5295 is now DC 5237).

The old criteria focused on subjective classifications, e.g., 
whether the degree of limitation of motion was mild, moderate 
or severe.  Whereas the new criteria, those effective 
September 26, 2003, use more objective criteria and provide 
for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompass 
and take into account these symptoms and remove any 
requirement that there be any of these symptoms to assign any 
evaluation.  The revised criteria also provide for ratings 
based on, in pertinent part, limitation of motion of a 
particular spinal segment in either forward flexion or the 
limitation of the combined range of motion of that spinal 
segment, either favorable or unfavorable ankylosis.  

Here, the May 2002 VA rating examination did not record any 
results of range of motion testing of the veteran's 
lumbosacral or thoracolumbar spine.



For the period prior to September 23, 2002, only the old 
spinal rating criteria, including the old version of the 
criteria for rating IVDS (old DC 5293) may be applied.  But 
for the period beginning September 23, 2002, either those old 
rating criteria or the revised criteria for rating IVDS (new 
DC 5293) may be applied.  The newly revised spinal rating 
criteria (newly created DCs 5237 and 5243) may be applied 
only as of and following the September 26, 2003, effective 
date.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See, too, 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The veteran underwent a VA general medical examination in May 
2002, but it does not appear that his claims file (c-file) 
was available for review during the examination nor were the 
results of range of motion testing recorded.  Under 
38 U.S.C.A. § 5107(a) and interpretive decisions of the 
Court, a VA examiner must review a claimant's prior medical 
records when it is necessary to ensure a fully informed 
examination or to provide an adequate basis for the 
examiner's findings.  Whether a review is necessary depends 
largely on the scope of the examination and nature of the 
findings and conclusions the examiner is requested to 
provide.  See VAOGCPREC 20-95 (July 14, 1995).  Further, that 
VA examination did not address the effect of pain (and 
painful motion) upon functioning of the lumbosacral spine or 
the level of disability during "flare-ups" or prolonged 
use.  See DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  
In DeLuca it was held that when a veteran alleges he suffers 
pain due to a service-connected musculoskeletal disability in 
which the degree of disability is or may be based at least 
partly on consideration of limitation of motion, an 
examiner's report should assess the degree of additional 
functional loss, if any, due to the pain, weakened movement, 
excess or premature fatigability, or incoordination.  See 
also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).



The spinal rating criteria revised on September 26, 2003, and 
the supplementary information in the published regulations 
indicate that examiners should be asked to identify the 
underlying pathologic process so that evaluations can be made 
under the appropriate diagnostic codes for spinal disability.  
68 Fed. Reg. 51454 - 58, 51455 (Aug. 27, 2003).  

Because of the change in the law brought about by the 
revisions in the schedular rating criteria, a remand in this 
case is required for initial RO consideration of these new 
provisions.  It would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See VAOGCPREC 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).

Lastly, during his March 2004 videoconference hearing the 
veteran testified that he had been evaluated by private 
doctors for low back disability, but only while in service 
(perhaps in February 2000 or thereabouts).  And he indicated 
he would try to obtain an address so these records can be 
obtained (see his testimony beginning on page 17 of the 
transcript).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  



2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his low back disorder.  Ask 
him to complete and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of each private care provider during 
military service.  This includes, of particular 
note, the private treatment during service he 
mentioned at his March 2004 videoconference 
hearing.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2002).  

Also ask the veteran for the name of each VA 
medical facility at which he has received 
treatment for his low back disorder, especially 
the recent evaluation in January 2004.  The RO 
should obtain all records not already on file.  

3.  Schedule the veteran for a VA orthopedic 
examination to assess the severity of his service-
connected low back disorder.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done, to include specifically range of 
motion studies, with motion measured to the 
nearest five (5) degrees in all ranges of motion.  
The examiner should also comment on whether the 
veteran has ankylosis, favorable or unfavorable, 
of any segment of the spine or the entire spine.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over a period 
of time.  This determination also should be 
portrayed, if feasible, in terms of the degree of 
additional range of motion loss due to pain on use 
during flare-ups.  

The examiner should determine whether (under the 
criteria as revised effective September 26, 2003) 
there is muscle spasm, guarding, or localized 
tenderness that does or does not result in an 
abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal 
kyphosis; or whether there are residuals of a 
vertebral fracture with loss of 50 percent or more 
of vertebral body height.

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

4.  As well, schedule the veteran for a VA 
neurology examination to assess the severity of 
his service-connected low back disorder.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done.  

The examiner should state whether the veteran 
experiences recurring attacks, and the degree of 
intermittent relief he experiences between those 
attacks, if any.  The examiner should also be 
asked if there is evidence that the veteran has 
sciatic neuropathy with characteristic pain.   If 
so, the examiner should state whether the sciatic 
neuropathy results in demonstrable muscle spasm, 
absent ankle jerk, or any other positive 
neurological finding.  The examiner should further 
state whether any IVDS that may be present results 
in incapacitating episodes, and the total duration 
of any of those episodes.  

All other neurological manifestations of the 
service-connected IVDS, to include any effect upon 
peripheral nerves of the lower extremities other 
than the sciatic nerve, should be recorded, to 
include recording the impact upon function and the 
degree of severity of such neurological 
impairment, if any.  

5.  Thereafter, review the claims file.  If any 
development is incomplete, including if the 
examination reports do not contain sufficient 
information to respond to the questions posed to 
properly rate the low back disability at issue, 
take corrective action.  38 C.F.R. § 4.2 (2003).  
See also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then readjudicate the claim for an initial 
compensable rating for the low back disorder.  In 
particular, the RO should cite and address both 
the former and revised IVDS and spinal rating 
criteria.  The RO also must decide whether the 
rating for the low back disorder should be 
"staged."  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, prepare a supplemental SOC (SSOC) 
and send it to him and his representative.  Give 
them time to respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


